      Case 3:18-cv-00546-JPW-PT Document 21 Filed 07/14/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JAMIE LYNN SWICK,                         :      Civil No. 3:18-CV-0546
                                          :
             Petitioner,                  :
                                          :
             v.                           :
                                          :
SUPT. LONNIE OLIVER, et al.,              :
                                          :
             Defendants.                  :      Judge Jennifer P. Wilson

                                      ORDER

      AND NOW, on this 14th day of July, 2020, upon consideration of

Petitioner’s petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254,

see Doc. 1, IT IS ORDERED THAT:

      1.     The Commonwealth of Pennsylvania and the
             Pennsylvania Attorney General are DISMISSED as
             improperly named respondents.

      2.     The petition (Doc. 1) for writ of habeas corpus filed
             under 28 U.S.C. § 2254 is DISMISSED as time-barred.

      3.     A certificate of appealability is DENIED.

      4.     The Clerk of Court shall CLOSE this case.


                                              s/Jennifer P. Wilson
                                              JENNIFER P. WILSON
                                              United States District Court Judge
                                              Middle District of Pennsylvania
